THOMAS, District Judge.
The bankrupt bought of the Empire Rubber Manufacturing Company, respondent, rubber hose, usable for fire purposes, invoiced at $2,950, and procured credit for 60 days, upon the representation that it was to fill a bid “with a corporation that requires sixty days”; that he had “succeeded in getting contract on the basis of your [respondent’s] samples.” This was about the middle of March, 1900. Before the hose was delivered, the bankrupt, or his authorized agent, advised respondent over the telephone that the hose was for the department of parks. In fact the bankrupt had made no bid, had received no contract, and there is no competent evidence that any person in association with him had. On the other hand, the bankrupt turned the hose over to secure a bondsman in another matter, and thereafter it was kept secreted from every person, until the respondent, at much expense, succeeded in unearthing it. Even the bankrupt’s schedules, filed in proceedings begun May 28, 1900, made no mention of it. The whole transaction was a palpable fraud, by which the bankrupt’s creditors may not and should not profit. The hose belongs to the respondent *1017in law and equity. The trustee was right in pursuing the matter, ascertaining the facts and laying them before the court, but the history revealed demands that the property should remain with the respondent.